—In a matrimonial action in which the parties were divorced by a judgment dated March 13, 1997, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (McNulty, J.), *835dated June 20, 1997, as denied his cross motion to purchase the parties’ East Hampton property for the sum of $191,000, and authorized the plaintiff to execute a contract of sale for that property on his behalf.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the particular circumstances of this casé, the Supreme Court did not err in interpreting the parties’ stipulation of settlement as precluding the appellant from making an offer to purchase the parties’ East Hampton property (see, DiLavore v DiLavore, 237 AD2d 322; Sklerov v Sklerov, 231 AD2d 622). Its determination did not amount to a reformation of the stipulation under the guise of interpreting it (see, Zahiralis v Hartman, 240 AD2d 488; Blake v Blake, 229 AD2d 509).
In light of our determination, we need not reach the appellant’s remaining contentions. Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.